Citation Nr: 1748278	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for arthritis.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO in Muskogee, Oklahoma currently retains jurisdiction.  The Board most recently remanded this appeal for additional development in February 2016.

A personal hearing was conducted between the Veteran and undersigned in January 2012.  A transcript is associated with the record.  See July 2012 Third Party Correspondence.


FINDINGS OF FACT

1. Arthritis was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed generalized arthritis is etiologically related to service.

2. The preponderance of the evidence fails to establish that the Veteran's diagnosed cervical spine disability is etiologically related to service.

3. The preponderance of the evidence fails to establish that the Veteran has been diagnosed with chronic fatigue syndrome for VA purposes at any time during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3. The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.88a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in February 2016 for additional development.  That included obtaining VA examinations and resending undeliverable correspondence to the Veteran's most recent address of record.  There has been substantial compliance with those instructions.  In that regard, it is noted that the Veteran failed to RSVP for the aforementioned examinations, and the examinations were therefore not completed.  See February 2017 Supplemental Statement of the Case.

The Veteran has not provided any reason for her failure to appear for the examinations.  In an August 2017 appellate brief, her representative offered no additional arguments and requested that the Board proceed with adjudication.  Correspondence sent to the Veteran's most recent address of record has frequently been returned as undeliverable, and her representative was unable to contact the Veteran regarding her appeal.  See August 2017 Appellate Brief.  The preceding suggests that any additional attempt to obtain examinations would be futile.  More importantly, the Veteran's failure to appear for the requested examinations without offering good cause requires the Board to consider this appeal based upon the available evidence of record.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.655.

Neither the Veteran nor her representative has raised any other issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

With respect to the duty to assist, her representative has challenged the adequacy of all VA medical opinions obtained in the course of this appeal and argued that VA failed to obtain all service medical records and relevant treatment records.  See April 2013 Statement in Support of Claim; August 2014 Correspondence; January 2016 Appellate Brief.  The medical opinions of record contain deficiencies.  However, as indicated, VA's attempt to schedule new examinations, which was noted to be necessary to formulate better opinions, has been frustrated by the Veteran's failure to appear, and adjudication of this appeal must proceed based upon the available evidence of record.  The record reflects that VA has obtained relevant treatment records and service medical records (or made a formal finding of unavailability).  VA has satisfied its duty to assist.

Arthritis and Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

X-ray imaging of the lumbar spine in April 2005 showed moderate degenerative facet arthritis of L-3 through S-1, and June 2007 imaging showed mild osteoarthritic changes in the left wrist.  See June 2004 Medical Treatment Record, Government Facility; July 2009 Medical Treatment Record, Non-Government Facility.  Degenerative changes were also noted in the hands, shoulders, cervical spine, knees, and great toes.  See July 2013 VA Examination.  X-ray imaging of the cervical spine in June 2007 diagnosed straightening of the cervical spine, and July 2013 imaging showed compression fracture of C-7, narrowing of the disk space at C-5 to C-6, and subluxation of C-4.  Element (1) of Shedden has been met.


In 1966, prior to entering service, the Veteran suffered a mild concussion from a horse-riding accident and subsequently experienced neck and right shoulder problems.  The Veteran's January 1970 entrance examination is silent for any conditions, and lay statements from the Veteran and her mother denied any continuing problems from the injury.  See March 2008 Correspondence; July 2009 Third Party Correspondence.  In the absence of notation of a neck or right shoulder condition on the entrance examination or clear and unmistakable evidence of a preexisting disability, the presumption of soundness applies.  [While there was evidence raising the possibility that her disabilities preexisted service, the opinions were never obtained due to the Veteran's failure to report for her scheduled examinations.]

With respect to Shedden element (2), the Veteran reports that she experienced an in-service neck injury in a bathroom.  See July 2012 Third Party Correspondence.  Her service treatment records show frequent complaints of neck pain, hospitalization for neck pain in June 1970 with a diagnosis of chronic cervical strain, and X-ray findings showing abnormal enlargement at the superior margin of C-7.  With respect to arthritis, the Veteran attributes her arthritis to in-service rashes and immunizations, and service treatment records reflect complaints of right arm, shoulder, and back pain.  The Board finds this evidence credible and sufficient to satisfy Shedden element (2).

What remains for consideration is whether there is a nexus between the Veteran's in-service symptomology and her current arthritis and cervical spine diagnoses.  The Board notes that the Veteran's separation examination is silent with respect to any relevant disorders.  The record contains multiple VA and private medical opinions addressing the matter of a nexus.

As previously discussed in the Board's remands, the VA opinions carried limited probative value due to deficiencies.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The May 2014 opinions fail to address the significance of the Veteran's receipt of immunizations and complaints of upper extremity pain.  The October 2014, May 2015, and August 2015 opinions do not fully account for the Veteran's reported in-service events, and the opinions with respect to arthritis and chronic fatigue syndrome are not supported by adequate rationales.  

A November 2009 private medical opinion from Dr. S.M. states that the Veteran's frequent in-service treatment, hospitalization, and symptomology are the precursors to her current disabilities.  However, Dr. S.M. prefaced his opinion by stating that he does not know "well enough" when the Veteran's medical problems started and, more importantly, that the opinion "was done" by the Veteran "per her history."  There was no actual rationale.  Moreover, because the opinion was not provided by Dr. S.M. based on his independent medical judgment, it is also entitled to limited weight.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional); Nieves-Rodriguez, 22 Vet. App. at 302.  This is underscored by the fact there was no discussion or acknowledgment of a June 2008 opinion from Dr. C.C., who related the Veteran's cervical spine abnormalities to borreliosis (Lyme disease).  Further, even if it is accepted that Dr. S.M. was providing a medical opinion as opposed to a transcription of the Veteran's lay history, the opinion would still carry limited probative value to the credibility problems of that lay history, which is discussed below.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("[R]eliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran."); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (stating that Board may reject a medical opinion based on facts previously found to be inaccurate).

It is true that the Veteran was seen in-service for neck, shoulder, and back pain.  However, contrary to her lay history, there is no evidence of complaints, treatment, or diagnosis of arthritis or cervical spine disability.  There is no documentation of either until many years after service.  The absence of complaints or treatment for arthritis symptomology or neck pain for years after discharge is afforded significant weight.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also notes that she was hospitalized in March 1976, a few years after separation from service, for mild salpingitis.  See December 2006 VA 10-10 Forms.  Physical examination at that time was unremarkable, and there was no notation of arthritis or relevant symptomology.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Her history of continuous arthritic symptomology since service is simply not credible.

The Board acknowledges the lay evidence from the Veteran and others attributing her disabilities and other symptoms to service; nevertheless, they are not competent to opine on the etiology of complex medical conditions such as arthritis and a cervical spine disability, and their statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence is against a finding that arthritis or a cervical spine disability is etiologically related to service.
 
Turning to presumptive service connection for the Veteran's arthritis, the disability was not diagnosed within a year of service.  Consideration has been given to the Veteran's assertion that that she has experienced symptoms of arthritis continuously since service.  However, as discussed above, that history has been called into question.  Service connection on a presumptive basis or based on continuity of symptomatology is not warranted.

Chronic Fatigue Syndrome

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Veteran is service connected for fibromyalgia, and her medical treatment records note chronic fatigue syndrome as a continuing problem.  A July 2006 private medical record contains a diagnosis of chronic fatigue syndrome and notes symptoms of joint pain, fatigue, weakness, rash, and night sweats.  A June 2007 VA medical record contains a diagnosis of chronic fatigue syndrome with symptoms of fatigue and pain in the joints and various locations.  The November 2009 opinion from Dr. S.M. also notes a diagnosis of chronic fatigue syndrome, although, as previously discussed, appears to be the Veteran's self-assessment.  A July 2013 VA examination diagnosed fibromyalgia with associated malaise, fatigue, and depressive disorder, but not chronic fatigue syndrome.  The May 2014 and October 2014 VA medical opinions appear to assume a diagnosis of chronic fatigue syndrome. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The weight of the evidence does not establish a clinical diagnosis of chronic fatigue syndrome for VA purposes during the appeal period or proximate thereto.  The record clearly contains diagnoses of chronic fatigue syndrome.  However, those positive reports do not include diagnoses that fulfill the requirements of a diagnosis under 38 C.F.R. § 4.88a.  The July 2013 VA examiner reviewed the record and did not make a diagnosis of chronic fatigue syndrome for VA purposes.  The Board affords the examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Full consideration has been given to the lay evidence of record, including the Veteran's reports of suffering from chronic fatigue syndrome.  To the extent that the Veteran or other lay individuals have diagnosed chronic fatigue syndrome, such diagnoses are not competent and are therefore afforded no weight.  See Jandreau, 492 F.3d 1372.  

Finally, it is noteworthy to point out that the Veteran is service connected for fibromyalgia, which is evaluated at the schedular maximum 40 percent, and that chronic fatigue is one of the fundamental symptoms that is considered in evaluating fibromyalgia.  The fact that the Veteran is in receipt of a 100 percent schedular rating for PTSD, and her complaints of sleep problems have been considered in that rating as well.  The assignment of a separate compensable rating for chronic fatigue (not chronic fatigue syndrome) would certainly raise the question of a pyramiding violation.  See 38 C.F.R. § 4.14.


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


